               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:20-cv-00182-MR


SHAWN DEWAYNE PARKS,             )
                                 )
               Petitioner,       )
                                 )
     vs.                         )                             ORDER
                                 )
ERIK A. HOOKS, Secretary of      )
                             1
Department of Public Safety,     )
                                 )
               Respondent.       )
________________________________ )

       THIS MATTER is before the Court on initial review of the pro se

Petitioner’s § 2254 Petition for Writ of Habeas Corpus [Doc. 1].

I.     BACKGROUND

       Shawn Dewayne Parks (the “Petitioner”) is a prisoner of the State of

North Carolina who claims that he was convicted on April 22, 2003 of one

count of common law robbery in Iredell County Superior Court. [Doc. 1 at




1 Rule 2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts requires that “the petition must name as respondent the state officer who has
custody” of the petitioner. Rule 2(a), 28 U.S.C. foll. § 2254. North Carolina law mandates
that the Secretary of the Department of Public Safety is the custodian of all state inmates
and has the power to control and transfer them. See N.C. Gen. Stat. § 148-4 (2017) (“The
Secretary of Public Safety shall have control and custody of all prisoners serving sentence
in the State prison system[.]”). Accordingly, Erik A. Hooks, the current Secretary of Public
Safety, is the proper respondent in this action.


          Case 5:20-cv-00182-MR Document 2 Filed 12/01/20 Page 1 of 5
1].2 The Petitioner did not appeal to the North Carolina Court of Appeals.

[Id. at 2].

       The Petitioner filed a Motion for Appropriate Relief (“MAR”) in the

Iredell County Superior Court. [Id. at 6]. On January 13, 2013, the Iredell

County Superior Court denied the Petitioner’s MAR. [Id.].

       The Petitioner filed a petition for writ of habeas corpus in Scotland

County Superior Court. [Id. at 7]. On April 23, 2020, the Scotland County

Superior Court denied the petition. [Id.]. The Petitioner appealed to the

North Carolina Court of Appeals. [Id]. On August 8, 2020, the North Carolina

Court of Appeals dismissed the Petitioner’s appeal. [Id. at 8].

       On or around November 10, 2020, the Petitioner filed the present

habeas petition in this Court. [Id.].3




2 While the Petitioner claims that he was convicted on one count of common law robbery
on April 22, 2003, the Court’s review of the offender information provided by the North
Carolina Department of Public Safety shows no conviction for common law robbery. See
NCDPS, Offender Search, Offender Public Information Search/Inmate Locator, Entry for
Shawn D Parks https://www.ncdps.gov/dps-services/crime-data/offender-search (last
visited Nov. 23, 2020).

3
 Under Houston v. Lack, an inmate's pleading is filed at the time he or she delivers it to
the prison authorities for forwarding to the court clerk. 487 U.S. 266, 270 (1988). Here,
the Petitioner does not provide the date that the petition was placed in the prison mail
system. The envelope in which the petition was mailed, however, is post-marked
November 10, 2020. [Doc. 1-2]. Accordingly, the Court finds that the petition was filed on
or around November 10, 2020
                                            2

          Case 5:20-cv-00182-MR Document 2 Filed 12/01/20 Page 2 of 5
II.   DISCUSSION

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

provides a statute of limitations for § 2254 petitions by a person in custody

pursuant to a state court judgment. 28 U.S.C. § 2244(d)(1). The petition must

be filed within one year of the latest of:

            (A) the date on which the judgment became final by
            the conclusion of direct review or the expiration of the
            time for seeking such review;

            (B) the date on which the impediment to filing an
            application created by State action in violation of the
            Constitution or laws of the United States is removed,
            if the applicant was prevented from filing by such
            State action;

            (C) the date on which the constitutional right asserted
            was initially recognized by the Supreme Court, if the
            right has been newly recognized by the Supreme
            Court and made retroactively applicable to cases on
            collateral review; or

            (D) the date on which the factual predicate of the
            claim or claims presented could have been
            discovered through the exercise of due diligence.

Id. The limitations period is tolled during the pendency of a properly filed

state post-conviction action. 28 U.S.C. § 2244(d)(2).

      The Petitioner allegedly appealed of his April 22, 2003 conviction to

the North Carolina Court of Appeals. As such, the Petitioner's conviction

became final on May 6, 2003, when the time for seeking direct review


                                        3

         Case 5:20-cv-00182-MR Document 2 Filed 12/01/20 Page 3 of 5
expired. See N.C. R. App. P. 4(a)(2) (allowing 14 days for the filing of notice

of appeal from entry of criminal judgment); Gonzalez v. Thaler, 565 U.S. 134,

137 (2012) (“[F]or a state prisoner who does not seek review in a State's

highest court, the judgment becomes ‘final’ on the date that the time for

seeking such review expires.”). The AEDPA’s one-year statute of limitations

then began running on May 6, 2003 and ran for 365 days until it expired on

May 6, 2004. The Petitioner, however, did not file the present Petition until

November 13, 2020. [Doc. 1]. As such, it appears that this habeas petition

is time-barred under § 2244(d)(1)(A) because it was filed over a year after

the Petitioner’s judgment became final. Accordingly, the petition is subject

to being dismissed as untimely unless the Petitioner can demonstrate that

his habeas petition is subject to statutory tolling under § 2244(d)(1)(B), (C),

or (D), or that equitable tolling should otherwise apply.4

      The Petitioner has not provided an explanation for the delay in filing

his habeas petition and does not appear to assert that any of the other

exceptions in § 2244(d)(1) apply to his habeas petition.               Because the

Petitioner has not provided an explanation for the delay in filing his habeas




4 “Generally, a litigant seeking equitable tolling bears the burden of establishing two
elements: (1) that he has been pursuing his rights diligently, and (2) that some
extraordinary circumstance stood in his way.” Pace v. DiGuglielmo, 544 U.S. 408, 418
(2005).
                                          4

         Case 5:20-cv-00182-MR Document 2 Filed 12/01/20 Page 4 of 5
petition, the Court will provide the Petitioner 21 days to explain why his

habeas petition should not be dismissed as untimely, including any reasons

why equitable tolling should apply. See Hill v. Braxton, 277 F.3d 701, 706

(4th Cir. 2002).

      IT IS, THEREFORE, ORDERED that the Petitioner shall, within 21

days of entry of this Order, file a document explaining why his § 2254 Petition

for Writ of Habeas Corpus should not be dismissed as untimely. Failure to

comply with this Order shall result in dismissal of the petition without further

notice.

      IT IS FURTHER ORDERED that the Clerk of Court is respectfully

directed to substitute Erik A. Hooks, Secretary of the North Carolina

Department of Public Safety, as the respondent in this action.

      IT IS SO ORDERED.
                               Signed: November 30, 2020




                                        5

          Case 5:20-cv-00182-MR Document 2 Filed 12/01/20 Page 5 of 5
